Citation Nr: 1112330	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-05 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for idiopathic ventricular tachycardia.

2.  Entitlement to an initial compensable rating for left shin splint.

3.  Entitlement to an initial compensable rating for right shin splint.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In a February 2007 rating decision, as pertinent to this appeal, the RO granted service connection for left and right shin splints and for left ear hearing loss, and assigned an initial noncompensable rating for each of these disabilities.  The RO also denied service connection for idiopathic ventricular tachycardia and right ear hearing loss.  The Veteran appealed from each of these determinations.  However, in an August 2008 rating decision, the RO granted service connection for right ear hearing loss and rated this condition together with left ear hearing loss, as bilateral hearing loss.  Therefore, the issue of service connection for right ear hearing loss is no longer on appeal, as this was a full grant of that benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a Travel Board hearing at the RO in February 2011, and he failed to appear.  Thereafter, he requested that the hearing be rescheduled, indicating that he was unable to appear due to a severe winter storm and road closures.  As good cause was shown, the motion to reschedule the hearing was granted by the Veterans Law Judge who conducted the hearing.  This ruling has been issued under separate cover.  Accordingly, the case must be remanded to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.703, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

